UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4392



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID A. BLACKWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
04-216)


Submitted:   January 18, 2006              Decided:   April 6, 2006


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Franklin W. Draper, Assistant
Federal Public Defender, Lauren E. Case, Staff Attorney, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Philip S. Jackson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              On August 16, 2004, David Blackwood pleaded guilty to one

count of illegally re-entering the United States after having been

previously deported, in violation of 8 U.S.C. § 1326.                    Although §

1326(a) provides a two-year maximum term of imprisonment for this

offense, § 1326(b)(2) increases this maximum to twenty years when

the alien was previously removed subsequent to a conviction for an

aggravated felony, as defined in 8 U.S.C. § 1101(a)(43)(B).                   After

finding that Blackwood had been removed subsequent to a conviction

for an aggravated felony -- specifically, a 1992 federal felony

narcotics conviction -– the district court sentenced Blackwood to

70 months’ imprisonment.

              On appeal of his sentence, Blackwood argues that because

the indictment in the instant case did not specifically charge, and

he did not admit, the prior conviction on which the court based the

sentencing enhancement, a sentence in excess of two years violated

his   Sixth    Amendment      rights.     Recognizing      that   this    claim   is

foreclosed by the Supreme Court's decision in Almendarez-Torres v.

United States, 523 U.S. 224 (1998), he argues that that case is no

longer good law because it has been undercut by later cases.

              The   Supreme    Court    has   not   only   failed   to     overturn

Almendarez-Torres, it has specifically recognized its continuing

force in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), and in

United States v. Booker, 125 S. Ct. 738, 756 (2005).                     This court


                                        -2-
recently addressed the continuing vitality of Almendarez-Torres in

United States v. Cheek, 415 F.3d 349, 352 (4th Cir. 2005), and

held, "It is thus clear that the Supreme Court continues to hold

that the Sixth Amendment (as well as due process) does not demand

that the mere fact of a prior conviction used as a basis for a

sentencing enhancement be pleaded in an indictment and submitted to

a   jury   for   proof   beyond   a   reasonable   doubt."   We   decline

Blackwood's invitation to revisit this decision and affirm.



                                                                  AFFIRMED




                                      -3-